--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.37
 
 
THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE AND THE
SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.




 
JAMN
     

 
 
CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, Jammin Java Corp., a Nevada corporation (the “Issuer” of
this Security) with at least 125,000,000 common shares issued and outstanding,
issues this Security and promises to pay to JMJ Financial, a Nevada sole
proprietorship, or its Assignees (the “Investor”) the Principal Sum along with
the Interest Rate and any other fees according to the terms herein.  This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Investor (the “Effective Date”).


The Principal Sum is up to $1,000,000 (one million) plus accrued and unpaid
interest and any other fees.  The Consideration is $900,000 (nine hundred
thousand) payable by wire (there exists a $100,000 original issue discount (the
“OID”)).  The Investor shall pay $350,000 of Consideration upon closing of this
Note.  The Investor may pay additional Consideration to the Issuer in such
amounts and at such dates as the Investor may choose, however, the Issuer has
the right to reject any of those payments within 2 business days of receipt of
rejected payments.  THE PRINCIPAL SUM DUE TO THE INVESTOR SHALL BE BASED ON THE
CONSIDERATION ACTUALLY PAID BY INVESTOR (PLUS AN APPROXIMATE 10% ORIGINAL ISSUE
DISCOUNT THAT IS BASED ON THE CONSIDERATION ACTUALLY PAID BY THE INVESTOR AS
WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE ISSUER IS ONLY REQUIRED TO
REPAY THE AMOUNT FUNDED AND THE ISSUER IS NOT REQUIRED TO REPAY ANY UNFUNDED
PORTION OF THIS NOTE.  The Maturity Date is two years from the Effective Date of
each payment (the “Maturity Date”) and is the date upon which the Principal Sum
of this Note, as well as any unpaid interest and other fees, shall be due and
payable.  The Conversion Price is the lesser of $0.75 or 65% of the average of
the two lowest closing prices in the 20 trading days previous to the conversion
(In the case that conversion shares are not deliverable by DWAC an additional
10% discount will apply; and if the shares are ineligible for deposit into the
DTC system and only eligible for Xclearing deposit an additional 5% discount
shall apply; in the case of both an additional cumulative 15% discount shall
apply), provided, however, that unless otherwise agreed by mutual written
agreement the Conversion Price shall not be less than $0.001.  Unless otherwise
agreed in writing by both parties, at no time will the Investor convert any
amount of the Note into common stock that would result in the Investor owning
more than 4.99% of the common stock outstanding.


1.      Interest and Repayment.  A one-time Interest charge of 12% shall be
applied to the Principal Sum.  The Interest is in addition to the OID, and that
OID remains payable regardless of time and manner of payment by the Issuer.  The
Issuer may repay a payment of Consideration under this Note on or before 180
days after its Effective Date in an amount equal to 140% of the sum of the
Principal Sum being repaid plus all accrued and unpaid interest, OID, liquidated
damages, fees and other amounts due on such Principal Sum.  The Issuer may not
repay any payment of Consideration after 180 days after its Effective Date prior
to its Maturity Date without written approval from the Investor.


2.      Conversion. The Investor has the right, at any time after the Effective
Date, at its election, to convert all or part of the outstanding and unpaid
Principal Sum and accrued interest (and any other fees) into shares of fully
paid and non-assessable shares of common stock of the Issuer as per this
conversion formula:  Number of shares receivable upon conversion equals the
dollar conversion amount divided by the Conversion Price.  Conversions may be
delivered to the Issuer by method of the Investor’s choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Investor.  If no objection is delivered from the Issuer to the Investor
regarding any variable or calculation of the conversion notice within one
business day of delivery of the conversion notice, the Issuer shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto.  The Issuer shall deliver
the shares from any conversion to the Investor (in any name directed by the
Investor) within 3 (three) business days of conversion notice delivery.


3.      Conversion Delays.  If the Issuer fails to deliver shares in accordance
with the timeframe stated in Section 2, the Investor, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Principal Sum with the rescinded
conversion shares returned to the Issuer (under the Investor’s and the Issuer’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).  In addition, for each conversion, in the event that shares
are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $2,000 per day will be assessed for each day after the
third business day (inclusive of the day of the conversion) until share delivery
is made; and such penalty will be added to the Principal Sum of the Note (under
the Investor’s and the Issuer’s expectations that any penalty amounts will tack
back to the original date of the Note).


4.      Reservation of Shares.  At all times during which this Note is
convertible, the Issuer will reserve from its authorized and unissued Common
Stock to provide for the issuance of Common Stock upon the full conversion of
this Note.  The Issuer will at all times reserve at least 25,000,000 shares of
Common Stock for conversion.


5.      This Section Intentionally Left Blank.


6.      This Section Intentionally Left Blank.


 
1

--------------------------------------------------------------------------------

 
7.      Default.  The following are events of default under this Note: (i) the
Issuer shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Issuer shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Issuer or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Issuer shall become
insolvent or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any; or
(v) the Issuer shall make a general assignment for the benefit of creditors; or
(vi) the Issuer shall file a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); or (vii) an involuntary
proceeding shall be commenced or filed against the Issuer which is not dismissed
within sixty (60) days; or (viii) the Issuer shall lose its status as “DTC
Eligible” or the Issuer’s shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (ix) the Issuer shall become delinquent in its filing requirements as
a fully-reporting issuer registered with the SEC; or (x) the Issuer shall fail
to meet all requirements to satisfy the availability of Rule 144 to the Investor
or its assigns including but not limited to timely fulfillment of its periodic
filing requirements as a fully-reporting issuer registered with the SEC,
requirements for XBRL filings, and requirements for disclosure of financial
statements on its website.


8.      Remedies.  In the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Investor’s election, immediately due and payable in cash at the
Mandatory Default Amount.  The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon.  Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law.  In
connection with such acceleration described herein, the Investor need not
provide, and the Issuer hereby waives, any presentment, demand, protest or other
notice of any kind, and the Investor may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law.  Such acceleration may
be rescinded and annulled by the Investor at any time prior to payment hereunder
and the Investor shall have all rights as a holder of the note until such time,
if any, as the Investor receives full payment pursuant to this Section 8.  No
such rescission or annulment shall affect any subsequent event of default or
impair any right consequent thereon.  Nothing herein shall limit the Investor’s
right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.


9.      No Shorting.  The Investor agrees that so long as this Note from the
Issuer to the Investor remains outstanding, the Investor will not enter into or
effect “short sales” of the Common Stock or hedging transaction which
establishes a net short position with respect to the Common Stock of the
Issuer.  The Issuer acknowledges and agrees that upon delivery of a conversion
notice by the Investor, the Investor immediately owns the shares of Common Stock
described in the conversion notice and any sale of those shares issuable under
such conversion notice would not be considered short sales.


10.           Assignability.  The Issuer may not assign this Note.  This Note
will be binding upon the Issuer and its successors and will inure to the benefit
of the Investor and its successors and assigns and may be assigned by the
Investor to anyone without the Issuer’s approval.


11.           Governing Law.  This Note will be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
the conflict of laws principles thereof.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida.  Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.


12.           Delivery of Process by the Investor to the Issuer.  In the event
of any action or proceeding by the Investor against the Issuer, and only by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.


13.           Attorney Fees. If any attorney is employed by either party with
regard to any legal or equitable action, arbitration or other proceeding brought
by such party for enforcement of this Note or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.


14.           Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, the Investor has the right to have
any such opinion provided by its counsel.  Investor also has the right to have
any such opinion provided by Issuer’s counsel.


15.           Notices.  Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier.  Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.


 
2

--------------------------------------------------------------------------------

 
 
 
Issuer:
Investor:
       
/s/ Brent Toevs
______________________________________________________
Brent Toevs
JMJ Financial
Jammin Java Corp.
Its Principal
Chief Executive Officer
         
Date:  9/16/15
Date:  ____________________________________




 


 


 
 
 
 

 
 


 


 
 

 
 
[Signature Page to Convertible Promissory Note]


 


 
3

--------------------------------------------------------------------------------

 